Citation Nr: 0929602	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  08-32 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an earlier effective date prior to June 
20, 2005, for the grant of service connection for an 
asbestosis related lung disorder.

2.  Entitlement to an earlier effective date prior to 
September 25, 2006, for the award of a 100 percent disability 
evaluation for service-connected asbestosis related lung 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from February 1947 to 
February 1950.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  


FINDINGS OF FACT

On August 4, 2009, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeal as to his claims 
seeking an earlier effective date prior to June 20, 2005, for 
the grant of service connection for an asbestosis related 
lung disorder; and an earlier effective date prior to 
September 25, 2006, for the award of a 100 percent disability 
evaluation for his service-connected asbestosis related lung 
disorder.


CONCLUSION OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the Veteran for the issue of entitlement to an earlier 
effective date prior to June 20, 2005, for the grant of 
service connection for an asbestosis related lung disorder 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).

2.  The criteria for withdrawal of the substantive appeal by 
the Veteran for the issue of entitlement to an earlier 
effective date prior to September 25, 2006, for the award of 
a 100 percent disability rating for service-connected 
asbestosis related lung disorder have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the Veteran or by his or her authorized representative. 38 
C.F.R. § 20.204.  As of August 4, 2009, the Veteran has 
withdrawn his appeal as to both of his pending claims seeking 
an earlier effective dates herein.  Consequently, there 
remains no allegation of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the issues of entitlement to an 
earlier effective date prior to June 20, 2005, for the grant 
of service connection for asbestosis related lung disorder; 
and entitlement to an earlier effective date prior to 
September 25, 2006, for the award of a 100 percent disability 
rating for his service-connected asbestosis related lung 
disorder.


ORDER

The issue of entitlement to an earlier effective date prior 
to June 20, 2005, for the grant of service connection for an 
asbestosis related lung disorder is dismissed.

The issue of entitlement to an earlier effective date prior 
to September 25, 2006, for the award of a 100 percent 
disability rating for service-connected asbestosis related 
lung disorder is dismissed.




		
JESSICA J. WILLS
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


